Citation Nr: 9929208	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  99-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945; he was a prisoner of war (POW) of the German 
government from January to April 1945.  The veteran died in 
December 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the pneumonia incurred by the 
veteran during service was a chronic condition which directly 
caused the septic shock which caused his death.

The initial burden is on a claimant to produce evidence that 
a claim is well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Neither sepsis nor pneumonia is subject to presumptive 
service connection based on a veteran's status as a former 
prisoner of war.  38 C.F.R. § 3.309(c) (1999).

According to the Certificate of Death, the veteran died on 
December [redacted], 1996, and the immediate cause of death 
was septic shock due to, or as a consequence of, pneumonia.  
There were no other conditions certified as causing or 
contributing to the veteran's death.  In addition, it was noted 
that the approximate interval between onset of the cause of death 
and death was unknown.

At the time of the veteran's death, service connection was in 
effect for left costophrenic pleural scarring, evaluated as 
10 percent disabling from August 27, 1959, and a scar from a 
shell fragment wound to the left leg and a scar from a 
trophic ulcer on the right leg, evaluated as noncompensably 
disabling from August 27, 1959.

The veteran's service records demonstrate that he served 
honorably in the European Theater during World War II and was 
a POW of the German government from January to April 1945.  
His service medical records show that, among other disorders, 
he incurred pneumonia of the left lower lobe in April 1945 
while a POW.  An X-ray report dated in August 1945 shows that 
no pneumonia was found.  A medical record dated later in 
August 1945 shows that the veteran had completely recovered 
from the pneumonia and was returned to duty.  Examination of 
the respiratory system at an examination in November 1945 was 
reported as normal.  A chest X-ray in November 1945 was 
negative for pneumonia.  Examination of the lungs at the 
separation examination in December 1945 was also reported to 
be normal.

A statement from a private physician, dated in February 1959 
notes that the veteran complained of a chronic cough which 
was moderately productive, for three years.  A physical 
examination of the chest showed that it was clear to 
auscultation and percussion.  The impression was chronic 
bronchitis and possibly mild bronchiectasis.

At a VA examination in October 1959, the veteran complained 
that he coughed up phlegm, especially in the morning, and he 
had frequent colds.  He reported that since the time of 
discharge from service he had had frequent chest colds but to 
his knowledge had not had pneumonia.  On physical examination 
no rhonchi, wheezing, friction rubs, or other rales were 
heard.  He had no noticeable dyspnea at rest or after mild 
exertion.  X-ray of the chest showed negative findings except 
for very minimal left costophrenic pleural scarring.  The 
diagnosis was minimal left costophrenic pleural scarring, 
cause undetermined.  

A VA medical record of a hospitalization in May 1984 for a 
nonrespiratory disorder notes that examination of the 
respiratory system was negative for shortness of breath or 
chest pain.  Respiration was unlabored.

A report of an ex-POW profile examination in December 1984 
notes that the veteran had pneumonia as a POW and currently 
had frequent colds.  It was indicated that he did not 
experience cough, sputum, rheumatic fever, pleurisy, 
tuberculosis, shortness of breath, wheezing, asthma, or 
pulmonary embolus as a POW.  A chest X-ray showed somewhat 
prominent interstitial markings on the AP projection.  
However, there was no evidence of failure or acute 
infiltration.  The heart was not enlarged.  The impression 
was negative for acute pathology.  Pneumonia or any other 
respiratory disorder was not currently shown.

Medical records from St. Mary's Hospital of the veteran's 
final hospitalization in December 1996 show that he had had 
respiratory symptoms for the week prior to admission to the 
hospital on December 7, 1996.  He became hypotensive and 
unresponsive while being transported by the paramedics to the 
hospital.  He went into septic shock and died on December [redacted], 
1996.  An autopsy was performed which showed significant 
right upper lobe pneumonia.  In addition, the autopsy 
findings supported the diagnosis of septic shock secondary to 
pneumonia.  The final diagnoses listed in the hospital report 
were septic shock, pneumonia, multisystem organ failure, 
respiratory failure, and history of peripheral vascular 
disease.

The record includes no medical evidence suggesting that the 
veteran's fatal septic shock due to pneumonia was related to 
the pneumonia he suffered during service.  Moreover, there is 
no medical evidence relating the veteran's service-connected 
left costophrenic pleural scarring or scars of the legs to 
the pneumonia which caused septic shock and his death.  In 
fact, the medical evidence shows that the final episode of 
pneumonia involved the right upper lobe and not the left 
lung.  The only evidence supportive of the appellant's claim 
is the theory advanced by the appellant herself; however, as 
a layperson, she is not competent to provide evidence 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran served honorably during World War II and suffered 
for several months as a POW.  However, there is no medical 
evidence that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause the veteran's death.  In light of these 
circumstances, the Board must conclude that the claim for 
service connection for cause of the veteran's death is not 
well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

